Citation Nr: 1532039	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Management Benefits System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on an average once a month.


CONCLUSION OF LAW

The migraine headaches warrant an initial rating of 30 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in January 2011, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded VA examinations in July 2011 and October 2013.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners provided all information required for rating purposes.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The maximum schedular disability evaluation of 50 percent is warranted for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable rating for migraines, effective January 2011, in the July 2011 rating decision on appeal.  

In January 2011, the Veteran reported taking one day off of work per month due to headaches, and spending the time in bed in a very dark room.

In a June 2011 VA examination, the Veteran reported constant, daily headaches that worsened at times and were triggered by stress, allergies, smoke, or sinuses.  She indicated that headaches caused throbbing pain similar to a toothache, nausea, photophobia, and phonophobia and were self-treated with over the counter medication.  She stated that she continued to work despite her headaches and sometimes called in sick or went home early due to headaches, but not often.  The examiner diagnosed migraine headaches and opined that they affected occupational activities through decreased concentration, inappropriate behavior, and pain and moderately affected daily activities of recreation, exercise, and chores.

According to an August 2011 VA treatment record, the Veteran experienced daily migraine headaches with nausea, blurred vision, sensitivity to light, and pain at the temples.  The Veteran reported periodically missing work due to headaches that worsened by the end of the week, that her high-stress job triggered headaches, and that she had minimal relief with over the counter medication and hot or cold packs.  According to a September 2011 VA treatment note, the Veteran reported symptoms of constant throbbing, pressure, and occasional numbing on the forehead, with ringing in her ears, nausea, and sensitivity to light and noise.  In connection with August 2012 VA treatment, the Veteran indicated that her headaches were interrupting her social activities and performance.

In an October 2013 VA examination, the Veteran stated that there was no change in the severity of her migraine headaches since the prior examination, and that she continued to have daily headaches, missed work about three times per month because of headaches, felt non-functional about once per month for about 20 minutes, and was non-functional for a day a few times per year.  The examiner found the Veteran had symptoms of pain, localized to one side of the head, that worsened with physical activity, sensitivity to light and sound, changes in vision that lasted less than one day and prostrating attacks of migraine headache pain less than once every two months.  The examiner opined that the Veteran's headaches impacted her ability to work because they caused her to leave work early at times due to inability to concentrate.

In a December 2013 VA Form 9, the Veteran reported frequent, prostrating headaches throughout the period of the claim that caused dizzy spells, fatigue, sleep impairment, and visual disturbance in her right eye.  She noted that the headaches interfered with general activities, mood, normal work, and enjoyment of life and that she may be forced into early retirement.

After careful review of the evidence, the Board finds that the criteria for a 30 percent evaluation, but not higher, are met throughout the period of the claim.  The evidence satisfactorily shows that the Veteran has been having prostrating attacks on average once a month throughout the initial rating period.  The Veteran consistently reported that she missed work due to migraine headaches; in January 2011 she reported that she spent the day in bed in a dark room about once a month.  A June 2011 VA examination report notes that she took sick leave or went home due to headaches, and an October 2013 VA examination report indicates that she missed work about three times per month due to headaches, felt unable to function about once per month for a 20 minute period, and a few times per year for a day.  Therefore, the Board concludes that a rating of 30 percent is warranted throughout the period of the claim.

The Board has also considered whether the Veteran's migraine headaches warrant a higher evaluation at any time during the period on appeal and concluded that they do not.  

Although the Veteran reported she took some time off work due to her migraine headaches and that she may have to retire early, none of the evidence establishes that she has had attacks that more nearly approximate the very frequent, completely prostrating attacks required for a 50 percent rating than the prostrating attacks occurring on average once a month contemplated by a 30 percent rating.  In this regard, the Board notes that in January 2011, the Veteran reported that she missed work one day a month due to headaches.  At the June 2011 VA examination, she stated that she sometimes called in sick or went home early due to headaches, but not often.  In August and September 2011, she reported that she had migraine headaches daily and periodically missed work but did not describe completely prostrating attacks or specify how often she missed work due to the migraines.  At the October 2013 VA examination, she reported that she missed work about three times per month because of headaches, but also indicated that she was non-functional only about once a month for about 20 minutes and non-functional for a day only a few times a year.  The VA examiner opined at that time that the Veteran had prostrating attacks less than once every two months.

The Board acknowledges that the Veteran reported in her December 2013 VA Form 9 that she has had frequent, prostrating headaches throughout the period of the claim.  In the Board's opinion, this statement is self-serving and not corroborated by the other evidence of record.  Therefore, the Board has not found it to be as probative as the evidence discussed above showing that her migraine headaches do not warrant a schedular rating in excess of 30 percent.  

Finally, the Board notes that there is no corroborating evidence that the headaches have been productive of severe economic inadaptability, and the June 2011 VA examiner assessed the occupational impairment from the disability as moderate.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 30 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, nausea, blurred vision, photophobia, and phonophobia are contemplated by the schedular criteria.  In addition, a higher rating is available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the migraines are productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  To the contrary, the evidence shows that the Veteran continues to maintain substantially gainful employment.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to migraines has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 30 percent schedular rating is warranted throughout the period of the claim.


ORDER

The Board having determined that the Veteran's migraine headaches warrant a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


